Exhibit 10.1

LOGO [g82872g39j75.jpg]

April 12, 2010

Transcend Services, Inc., and Medical Dictation Services, Inc.

One Glenlake Parkway

Suite 1325 Atlanta,

GA 30328

 

Attn:    Mr. Lance Cornell,    Chief Financial Officer Re:    $70,000,000 Senior
Secured Credit Facility

Dear Lance:

Transcend Services, Inc., a Delaware corporation (“Transcend”), and Medical
Dictation Services, Inc., Maryland corporation (“MDSI”; Transcend and MDSI,
jointly and severally, the “Borrowers” and, each, a “Borrower”) have advised
Regions Business Capital, a division of Regions Bank (“RBC”), Regions Bank, an
Alabama bank (“Regions Bank”), and Regions Capital Markets, a division of
Regions Bank (“RCM”; RBC, Regions Bank, and RCM, collectively, the “Regions
Entities” and, each, a “Regions Entity”), that the Borrowers desire to enter
into a senior secured credit facility in an aggregate principal amount of up to
$70,000,000 (the “Senior Credit Facility”), as more fully described in the
Summary of Principal Terms and Conditions attached hereto as Annex I (the “Term
Sheet” and together with this letter, the “Commitment Letter”). Regions
understands that the proceeds of the Senior Credit Facility will be used for the
purposes set forth in the Term Sheet. The date on which the credit agreement
evidencing the Senior Credit Facility closes is referred to as the “Closing
Date.”

In connection with the foregoing, the Borrowers have requested that (i) RBC
agree to serve as the sole and exclusive administrative agent (in such capacity,
the “Agent”) for the Senior Credit Facility; (ii) Regions Bank provide a
commitment to lend all of the Senior Credit Facility; and (iii) RCM serve as
sole lead arranger and book runner (in such capacities, the “Lead Arranger”) for
the Senior Credit Facility, and in such capacities to form a syndicate of
financial institutions (together with Regions Bank, the “Lenders”) reasonably
acceptable to the Borrowers for the Senior Credit Facility.

Subject to the terms and conditions in the Commitment Letter (including the Term
Sheet), RBC is pleased to confirm its commitment to serve as Agent for the
Senior Credit Facility; Regions Bank is pleased to confirm its commitment to
lend all of the Senior Credit Facility; and RCM is pleased to confirm its
willingness to act as Lead Arranger for the Senior Credit Facility.

A. Terms and Conditions of the Senior Credit Facility

The principal terms and conditions of the Senior Credit Facility shall include
those set forth in the Term Sheet. In addition, the Lead Arranger, on behalf of
the Lenders, may require certain other customary terms and conditions found in a
credit facility of this type, which may not be specifically listed in the Term
Sheet.

B. Syndication

The Lead Arranger will manage and control all aspects of the syndication of the
Senior Credit Facility in consultation with the other Regions Entities and the
Borrowers, including the timing of all offers to potential Lenders, the
allocation of commitments, and the determination of compensation and titles
(such as co-agent, managing agent, etc.) given, if any, to such Lenders. The
Borrowers agree that no additional agents, co-agents, underwriters, or arrangers
will be appointed, or other titles conferred, without the prior written consent
of the Lead Arranger and that no Lender will receive any compensation for its
commitment to, or participation in, the Senior Credit Facility except as
expressly set forth in the Term Sheet or the Fee Letter (as defined below), or
as otherwise agreed to and offered by the Lead Arranger. It is also understood
and agreed that the amount and distribution of the fees among the Lenders will
be at the sole and absolute discretion of the Regions Entities.



--------------------------------------------------------------------------------

As part of the consideration for the undertakings and the obligations of the
Regions Entities hereunder, the Borrowers agree to cooperate in such syndication
process and to take all action as the Regions Entities may reasonably request to
assist the Lead Arranger in forming a syndicate of Lenders acceptable to the
Regions Entities and the Borrower and the commitment of Regions Bank hereunder
shall be reduced dollar-for-dollar as and when corresponding commitments are
received from other Lenders. The Borrowers’ assistance may include, but not be
limited to (i) providing and causing its advisors to provide the Regions
Entities and the other Lenders upon request with all information reasonably
deemed necessary by the Lead Arranger to complete the syndication, including,
but not limited to, information and evaluations prepared by the Borrowers or
their advisors, or on the Borrowers’ behalf, relating to the transactions
contemplated hereby (including the Projections (as hereinafter defined), the
“Information”), (ii) assisting in the preparation of an Information Memorandum
(the “Information Memorandum”) and other materials to be used in connection with
the syndication of the Senior Credit Facility (collectively with the Term Sheet
and any additional summary of terms prepared for distribution to Lenders (as
hereinafter defined), the “Information Materials”), (iii) the Borrowers’ using
their best efforts to ensure that the syndication efforts of the Lead Arranger
benefit materially from their existing banking relationships, and (iv) otherwise
assisting the Lead Arranger in its syndication efforts, including by the
Borrowers’ making their officers and advisors available from time to time to
attend and make presentations regarding the business and prospects of the
Borrower and its subsidiaries, as appropriate, at one or more meetings of
prospective Lenders.

C. Fees

The fees payable to the Regions Entities in connection with their obligations
hereunder are set forth in that certain letter agreement dated the date hereof,
executed by the Regions Entities and acknowledged and agreed to by the Borrower
(the “Fee Letter”). The obligations of the Regions Entities pursuant to this
Commitment Letter are subject to the execution and delivery of the Fee Letter by
the Borrower, which Fee Letter constitutes an integral part of this Commitment
Letter.

D. Conditions Precedent

The undertakings and obligations of the Regions Entities under this Commitment
Letter are subject to (i) the preparation, execution and delivery of mutually
acceptable loan documentation, including, without limitation, a credit agreement
incorporating substantially the terms and conditions outlined in this Commitment
Letter; (ii) the accuracy (in all material respects) of all representations that
the Borrowers or their affiliates make to any Regions Entity (including those in
Section E below) regarding the Borrowers and their subsidiaries and all
information that the Borrowers furnish to any Regions Entity concerning the
Borrowers and their subsidiaries; (iii) the absence of (x) any information or
other matter being disclosed after the date hereof and (y) any Regions Entity’s
becoming aware of any information relating to the Borrowers or their
subsidiaries, that, in either case is inconsistent in a material and adverse
manner with any information or other material disclosed to any Regions Entity;
(iv) the payment in full of all fees, expenses and other amounts payable
hereunder and under the Fee Letter; (v) the Borrowers’ compliance in all
material respects with the provisions of this Commitment Letter; (vi) an initial
closing of the Senior Credit Facility on or prior to May 28, 2010; and (vii) the
satisfaction of the other conditions set forth in the Term Sheet.

E. Information.

Each Borrower represents, warrants, and covenants to the Regions Entities that
(i) all information that has been or will be made available to any Regions
Entities by such Borrower or any of its representatives (or on such Borrower’s
or such representative’s behalf) in connection with any aspect of the
transactions contemplated by this Commitment Letter (other than the Projections)
(the “Information”) is or will be, when furnished, complete and correct in all
material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading; (ii) all financial
projections concerning the Transcend and its subsidiaries that have been or are
hereafter made available



--------------------------------------------------------------------------------

to any Regions Entities or the Lenders by any Borrower or any of its
representatives (or on such Borrower’s or such representative’s behalf) (the
“Projections”) have been or will be prepared in good faith based upon reasonable
assumptions. Each Borrower agrees to supplement the Information and the
Projections from time to time until the Closing Date so that the representations
and warranties contained in this Section E remain correct. In issuing the
commitments and undertakings hereunder and in arranging and syndicating the
Senior Credit Facility, the Regions Entities shall be entitled to use and rely
on the accuracy of the Information and the Projections without responsibility
for independent verification thereof. Each Borrower further represents and
warrants that it is duly authorized to execute and deliver this Commitment
Letter and that this Commitment Letter has been duly validly executed and
delivered by such Borrower.

Each Borrower acknowledges that the Regions Entities on behalf of the Borrowers
will make available Information Materials to the proposed syndicate of Lenders
by posting the Information Materials on SyndTrak or another similar electronic
system. In connection with the syndication of the Senior Credit Facility, unless
the parties hereto otherwise agree in writing, no Borrower shall be under any
obligation to provide Information Materials suitable for distribution to any
prospective Lender (each, a “Public Lender”) that has personnel who do not wish
to receive material non-public information (within the meaning of the United
States federal securities laws, “MNPI”) with respect to Transcend or its
affiliates, or the respective securities of any of the foregoing. Each Borrower
agrees, however, that the definitive credit documentation will contain
provisions concerning Information Materials that may be provided to Public
Lenders and the absence of MNPI therefrom. Prior to distribution of certain
Information Materials to prospective Lenders, each Borrower shall provide the
Regions Entities with a customary letter authorizing the dissemination thereof.

Each Borrower authorizes the Lead Arranger and its affiliates, including RBC and
Regions Bank, to share with each other, and to use, credit and other
confidential or non-public information regarding such Borrower and its
affiliates to the extent permitted by applicable laws and regulations and for
the purpose of performing their obligations under this Commitment Letter and the
Senior Credit Facility.

F. Indemnities, Expenses, Etc.

 

1.

Indemnification. Each Borrower, jointly and severally, agrees to indemnify and
hold harmless each of the Regions Entities, each other Lender, each of their
respective affiliates, and each of their respective directors, officers,
employees, agents, representatives, legal counsel, and consultants (each, an
“Indemnified Person”) against, and to reimburse each Indemnified Person upon its
demand for, any losses, claims, damages, liabilities, or other expenses of any
kind or nature (“Losses”) incurred by such Indemnified Person or asserted
against such Indemnified Person by any third party or by any Borrower or any of
its subsidiaries, insofar as such Losses arise out of or in any way relate to or
result from this Commitment Letter, the Fee Letter, the financings, and other
transactions contemplated by this Commitment Letter (including, without
limitation, the performance by any Indemnified Person of its obligations
hereunder) or the use of the proceeds of the Senior Credit Facility, including,
without limitation, (i) all Losses arising out of any legal proceeding relating
to any of the foregoing (whether or not such Indemnified Person is a party
thereto) and (ii) Losses that arise out of untrue statements made or statements
omitted to be made by or on behalf of any Borrower or any of its affiliates, or
with any Borrower’s or any of its affiliates’ consent or in conformity with such
Borrower’s actions or omissions), in each case whether or not such Indemnified
Person is a party to any such proceeding; provided that the Borrowers shall not
be liable pursuant to this indemnity for any Losses to the extent that a court
having competent jurisdiction shall have determined by a final judgment (not
subject to further appeal) that such Loss resulted from the gross negligence or
willful misconduct of such Indemnified Person. Each Borrower also agrees that no
Indemnified Person shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to such Borrower or its subsidiaries or
affiliates or to its respective equity holders or creditors arising out of,
related to or in connection with any aspect of the transactions contemplated
hereby, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Person’s gross negligence or willful misconduct. Notwithstanding any other
provision of this Commitment Letter, no Indemnified Person shall be liable for
any damages arising from the use by others of information or other materials
obtained



--------------------------------------------------------------------------------

  through electronic telecommunications or other information transmission
systems, other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Person as determined by a
final and nonappealable judgment of a court of competent jurisdiction. No
Borrower shall, without the prior written consent of any Indemnified Person,
effect any settlement of any pending or threatened proceeding in respect of
which such Indemnified Person is a party and indemnity has been sought hereunder
by such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such indemnity.

 

2. CONSEQUENTIAL DAMAGES. NO INDEMNIFIED PERSONS SHALL BE RESPONSIBLE OR LIABLE
TO THE BORROWER OR ANY OTHER PERSON OR ENTITY FOR ANY PUNITIVE, EXEMPLARY, OR
CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF THIS COMMITMENT LETTER,
THE FEE LETTER, THE SENIOR CREDIT FACILITY, OR ANY OF THE LOAN DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED BY THIS COMMITMENT LETTER. NONE OF THE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES, LEGAL COUNSEL, AND CONSULTANTS OF
THE BORROWERS SHALL BE RESPONSIBLE OR LIABLE TO THE AGENT, THE LEAD ARRANGER, OR
ANY LENDER FOR ANY PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES THAT MAY BE
ALLEGED AS A RESULT OF THIS COMMITMENT LETTER, THE FEE LETTER, THE SENIOR CREDIT
FACILITY, OR ANY OF THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED BY THIS
COMMITMENT LETTER.

3. Expenses. In further consideration of the commitments and undertakings of the
Regions Entities hereunder, and recognizing that in connection herewith the
Regions Entities will be incurring certain costs and expenses (including,
without limitation, fees and disbursements of counsel and costs and expenses for
due diligence, syndication, transportation, duplication, mailings, messenger
services, dedicated web page on the internet for the transactions contemplated
by this Commitment Letter, and field examinations), each Borrower, jointly and
severally, hereby agrees to pay, or to reimburse each Regions Entity on demand
for, all actual out-of-pocket expenses and costs and reasonable attorneys’ fees
(whether incurred before or after the date hereof), regardless of whether any of
the transactions contemplated hereby are consummated, and regardless of whether
an executed original of this Commitment Letter or the Fee Letter are delivered
to any the Regions Entities. Each Borrower also agrees to pay all actual
out-of-pocket costs and expenses of the Regions Entities (including, without
limitation, reasonable fees and disbursements of counsel) incurred in connection
with the enforcement of any of its rights and remedies hereunder. The “Deposit”
(as such term is defined in that certain proposal letter dated March 19, 2010,
from RBC and RCM to Transcend (the “Proposal”)) shall, until exhausted, be
applied to the Regions Entities’ expenses as provided in this paragraph and in
the Proposal and, if applicable, refunded to Transcend on the same terms as are
set forth in the Proposal.

G. Miscellaneous

 

1. Effectiveness. This Commitment Letter shall constitute a binding obligation
of each the Regions Entity for all purposes immediately upon the acceptance
hereof by the Borrowers in the manner specified below. Notwithstanding any other
provision of this Commitment Letter, the commitments, and undertakings of any
Regions Entities set forth herein shall not be or become effective for any
purpose unless and until this Commitment Letter and the Fee Letter shall have
been accepted by the Borrowers in the manner specified below.

 

2.

Termination. Unless this Commitment Letter and the Fee Letter have been executed
by the Borrowers and delivered to Lead Arranger, prior to 4:00 p.m., Atlanta,
Georgia, time, on April 14, 2010, the commitments and obligations of each the
Regions Entity under this Commitment Letter shall terminate on such date. If
this Commitment Letter and the Fee Letter are executed and delivered by the
Borrowers to the Lead Arranger, in accordance with the preceding sentence, all
commitments and undertakings of the Regions Entities hereunder shall terminate
at 5:00 p.m., Atlanta, Georgia, on May 28, 2010, unless the definitive credit
agreement and other legal documents related to the Senior Credit Facility have
been executed and delivered on or prior to such date (with it being agreed that
the parties hereto will work diligently to achieve this schedule). In
consideration of the time and resources that the Regions Entities will devote to
the Senior Credit Facility, the Borrowers agree



--------------------------------------------------------------------------------

  that, until such expiration, neither of them will solicit, initiate, entertain
or permit, or enter into any discussions in respect of, any offering, placement
or arrangement of any competing senior credit facility or facilities for
Transcend or any of its subsidiaries. Furthermore, by acceptance of this
Commitment Letter, any other commitments outstanding with respect to the Senior
Credit Facility by any Regions Entity will be terminated. The commitments and
undertakings of the Regions Entities may be terminated by the Regions Entities
if any Borrower fails to perform its obligation under this Commitment Letter and
the Fee Letter on a timely basis. Any other term or provision of this Commitment
Letter, the Fee Letter, or the Term Sheet to the contrary notwithstanding, the
Existing Agreement (as such term is defined in the Term Sheet) shall remain in
full force and effect, in accordance with its terms, until such time (if ever)
that the Senior Credit Facilities are consummated as contemplated herein. The
termination or expiration of this Commitment Letter shall not constitute any
termination of the Existing Agreement (except to the extent this Commitment
Letter is terminated in connection with the consummation of the Senior Credit
Facilities).

 

3. No Third-Party Beneficiaries. This Commitment Letter is solely for the
benefit of the Borrowers, each of the Regions Entities, and the Indemnified
Persons. No provision hereof shall be deemed to confer rights on any other
person or entity.

 

4. No Assignment; Amendment. This Commitment Letter and the Fee Letter may not
be assigned by any Borrower or any Regions Entity to any other person or entity;
provided, that, without limiting the foregoing restriction, all of the
obligations of each Borrower hereunder and under the Fee Letter shall be binding
upon the successors and assigns of such Borrower and each Regions Entity,
respectively. No amendment, waiver, or modification of any provision hereof
shall in any event be effective unless in writing and signed by the parties
hereto and then only in the specific instance and for the specific purpose for
which given. The section headings contained herein have been inserted as a
matter of convenience of reference and are not part of this Commitment Letter.

 

5. Use of Name and Information. Each Borrower agrees that any references to any
Regions Entity or any of its affiliates made in connection with the Senior
Credit Facility are subject to the prior approval of such Regions Entity. Each
Regions Entity shall be permitted to use information related to the syndication
and arrangement of the Senior Credit Facility in connection with marketing,
press releases, or other transactional announcements or updates provided to
investor or trade publications; including, but not limited to, the placement of
“tombstone” advertisements in publications of its choice at its own expense.

 

6. GOVERNING LAW. THIS COMMITMENT LETTER AND THE FEE LETTER WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

7. WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE BORROWERS AND THE REGIONS ENTITIES WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATED TO THIS COMMITMENT LETTER, THE FEE LETTER,
OR ANY OTHER DOCUMENTS CONTEMPLATED HEREBY. Each Borrower irrevocably and
unconditionally submits to the exclusive jurisdiction of any state court in the
State of Georgia or the United States District Court for the Northern District
of Georgia for the purpose of any suit, action, or proceeding arising out of or
relating to this Commitment Letter or the Fee Letter. Each of the Borrowers and
the Regions Entities irrevocably and unconditionally waives any objection to the
laying of venue of any such suit, action, or proceeding brought in any such
court and any claim that any such suit, action, or proceeding has been brought
in any such court and any claim that any such suit, action, or proceeding has
been brought in an inconvenient forum. A final judgment in any such suit,
action, or proceeding brought in any such court may be enforced in any other
courts to whose jurisdiction the Borrower or any Regions Entity is or may be
subject, by suit upon judgment.

 

8. Survival. The obligations and agreements of the Borrowers contained in the
last paragraph of Section E, Section F, and paragraphs 2, 6, 7, and 9 of this
Section G shall survive the expiration and termination of this Commitment
Letter.



--------------------------------------------------------------------------------

9. Confidentiality. Neither of the Borrowers will disclose or permit disclosure
of this Commitment Letter, the Fee Letter, or the contents of the foregoing to
any person or entity (including, without limitation, any Lender other than
Regions Bank), either directly or indirectly, orally or in writing, except
(i) to the Borrowers’ officers, directors, agents, advisors, and legal counsel
who are directly involved in the transactions contemplated hereby, in each case
on a confidential basis or (ii) as required by law (in which case the Borrowers
agree to inform the Lead Arranger and the Agent promptly thereof); provided,
however, it is understood and agreed that the Borrowers may disclose this
Commitment Letter (including the Term Sheet) but not the Fee Letter after their
acceptance of this Commitment Letter and the Fee Letter, in filings with the
Securities and Exchange Commission and other applicable regulatory authorities
and stock exchanges and filings before or in the applicable court or courts in
connection with Project Saturn and the purchase of stock and assets there under.
Each of the Regions Entities hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 10756 (signed into law
October 26, 2001) (the “Patriot Act”), it and its affiliates are required to
obtain, verify, and record information that identifies the Borrowers and their
affiliates, which information includes the name, address, tax identification
number, and other information regarding the Borrowers and their affiliates that
will allow it to identify the Borrowers and their affiliates in accordance with
the Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective for each Regions Entity and its affiliates.

 

10. Counterparts. This Commitment Letter and the Fee Letter may be executed in
any number of separate counterparts, each of which shall collectively and
separately constitute one agreement. Delivery of a counterpart hereof via
facsimile transmission or electronic mail via Adobe Corporation’s Portable
Document Format (or PDF) shall be as effective as delivery of a manually
executed counterpart hereof.

 

11. No Fiduciary Duty. Each Borrower acknowledges and agrees that (i) the
commitment to and syndication of the Senior Credit Facility pursuant to this
Commitment Letter are an arm’s-length commercial transaction between the
Borrowers, on the one hand, and the applicable Regions Entities, on the other,
and the Borrowers are capable of evaluating and understanding, and do understand
and accept, the terms, risks, and conditions of the transactions contemplated by
this Commitment Letter, (ii) in connection with the transactions contemplated
hereby and the process leading to such transactions, each of the Regions
Entities is and has been acting solely as a principal and is not the agent or
fiduciary of any Borrower or its affiliates, stockholders, creditors, employees,
or any other party, (iii) none of the Regions Entities has assumed an advisory
responsibility or fiduciary duty in favor of any Borrower with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether such Regions Entity has advised or are currently advising such Borrower
on other matters) and none of the Regions Entities has any obligation to any
Borrower except those expressly set forth in this Commitment Letter, (iv) any of
the Regions Entities and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their affiliates, and none of the Regions Entities shall have any obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship as a consequence of this Commitment Letter, and (v) none of the
Regions Entities has provided any legal, accounting, regulatory, or tax advice
with respect to any of the transactions contemplated hereby and the Borrowers
have consulted their own legal, accounting, regulatory, and tax advisors to the
extent it deemed appropriate. Each Borrower waives and releases, to the fullest
extent permitted by law, any claims that it may have against each of the Regions
Entities with respect to any breach or alleged breach of fiduciary duty as a
consequence of this Commitment Letter.

12. Entire Agreement. Upon acceptance by the Borrowers as provided herein, this
Commitment Letter, the Fee Letter referenced herein, and those portions of the
Proposal relating to the Deposit shall supersede all understandings and
agreements between the parties to this Commitment Letter in respect of the
transactions contemplated hereby. Those matters that are not covered or made
clear herein or in the Term Sheet, the Fee Letter, or such portions of the
Proposal are subject to mutual agreement of the parties. Upon execution and
delivery of this Commitment Letter by each of the parties hereto, that certain
engagement letter dated March 24, 2010, from RCM to Transcend shall be deemed
amended and restated and shall thereafter be evidenced by the terms of this
Commitment Letter.



--------------------------------------------------------------------------------

Upon the execution and delivery of this Commitment Letter, this Commitment
Letter will supersede, in its entirety, that certain letter dated as of April 8,
2010, from the Regions Entities to the Borrowers regarding “$65,000,000 Senior
Secured Credit Facility,” which referred to itself as the “Commitment Letter.”

[Continued on following page.]



--------------------------------------------------------------------------------

We look forward to working with you on this important transaction.

 

Very truly yours, REGIONS BUSINESS CAPITAL, A DIVISION OF REGIONS BANK By:   /s/
Carol J. Langerdorfer Name:   Carol J. Langerdorfer Title:   Senior Vice
President / Managing Director

 

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK By:   /s/ Nikki Mullan Name:
  Nikki Mullan Title:   Vice President

 

REGIONS BANK By:   /s/ Carol J. Langerdorfer Name:   Carol J. Langerdorfer
Title:   Senior Vice President / Managing Director

 

ACCEPTED AND AGREED This 12th day of April, 2010: TRANSCEND SERVICES, INC. By:  
/s/ Lance Cornell Name:   Lance Cornell Title:   CFO

 

MEDICAL DICTATION SERVICES, INC. By:   /s/ Lance Cornell Name:   Lance Cornell
Title:   CFO



--------------------------------------------------------------------------------

ANNEX I

Summary of Principal Terms and Conditions of

TRANSCEND SERVICES, INC.

$70,000,000 Senior Secured Credit Facility

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the commitment letter (the “Commitment Letter”) to which
this Summary of Principal Terms and Conditions is attached.

 

Borrowers:    Transcend Services, Inc., a Delaware corporation (“Transcend”),
Medical Dictation Services, Inc., a Maryland corporation (“MDSI”), and all other
of Transcend’s domestic subsidiaries now or hereafter arising or existing
(Transcend, MDSI, and all of such domestic subsidiaries, jointly and severally,
the “Borrowers” and, each, a “Borrower”). Each of Transcend’s domestic
subsidiaries which come into existence or arise after the Closing Date shall
execute and deliver a joinder agreement, thereby becoming a Borrower, jointly
and severally liable with all other Borrowers; provided, however, Agent (as
defined below), in its discretion and upon receipt of Transcend’s written
request, may permit any of Transcend’s domestic subsidiaries arising after the
Closing Date to become a Guarantor (as defined below), rather than a Borrower.
Guarantors:    All of Transcend’s existing and future direct and indirect
domestic subsidiaries which do not become a Borrower as provided above shall
become a Guarantor (each, a “Guarantor” and, collectively, the “Guarantors”).   
Agent reserves the right to require one or more of Transcend’s direct or
indirect foreign subsidiaries to become Guarantors (or to grant liens on their
respective assets to secure the Senior Credit Facilities (as such term is
defined below)), except to the extent that Transcend demonstrates to Agent’s
satisfaction that such foreign subsidiary is a “controlled foreign corporation”
(as such term is defined and used in the Internal Revenue Code) and its becoming
a Guarantor or granting such lien on its assets would result in material and
adverse tax consequences to Transcend or its affiliates. Any of the foregoing to
the contrary notwithstanding, Spheris India Private Limited (the “Indian Sub”)
shall not be required to become a Guarantor.    All Guarantors will guaranty the
Senior Credit Facilities and all obligations arising under treasury services,
hedging agreements, and other bank products provided by Agent, any Lender, or
any of their respective affiliates. All guarantees will be guarantees of payment
and not of collection.    As used herein, the term (a) “Domestic Credit Parties”
means Transcend and each of its domestic, wholly owned subsidiaries which is a
Borrower or a Guarantor and “Domestic Credit Party” means each of them and (b)
“Credit Parties” means Transcend and each of its subsidiaries which is a
Borrower or Guarantor or has granted a lien on its respective assets to secure
the Borrowers’ obligations under the Senior Credit Facilities and “Credit Party”
means each of them.

 

Confidential    1    Regions Capital Markets



--------------------------------------------------------------------------------

Administrative Agent:    Regions Business Capital, a division of Regions Bank,
an Alabama bank (“Regions Bank”), will act as sole administrative and collateral
agent in such capacities, the “Agent”). Sole Lead Arranger and Book Runner:   
Regions Capital Markets, a division of Regions Bank, will act as sole lead
arranger and sole book runner (in such capacities, the “Lead Arranger”).
Lenders:    Regions Bank and one or more additional financial institutions
(each, a “Lender” and, collectively, the “Lenders”). The obligations of the
Lenders to the Borrowers are several and not joint. Swingline Lender:    Regions
Bank (in such capacity, the “Swingline Lender”). Letter of Credit Issuer:   
Regions Bank (in such capacity, the “LC Issuer”). Senior Credit Facilities:   
The credit facility will comprise the following (with all of the following being
referred to herein as the “Senior Credit Facilities”):    Revolving Credit
Facility: A $20,000,000, 4-year revolving credit facility (the “Revolving Credit
Facility”), with:   

(a) Letters of Credit Subfacility: A $5,000,000 sublimit for the issuance of
standby and documentary letters of credit (each, a “Letter of Credit”) to be
issued by LC Issuer; and

  

(b) Discretionary Swingline Subfacility: A $5,000,000 discretionary, swingline
subfacility to be provided by the Swingline Lender (the “Swingline
Subfacility”).

   Term Loan Facility: A $50,000,000, 4-year term loan facility (the “Term Loan
Facility”) (provided, however, that Borrowers may, at their option, at any time
before the Closing Date, elect to reduce the amount of the Term Loan Facility to
$45,000,000). Amendment and Restatement:    The definitive documentation for the
Senior Credit Facilities may constitute an amendment and restatement of that
certain Loan and Security Agreement dated as of August 31, 2009, by and among
Transcend, MDSI, and Regions Bank, as amended (the “Existing Agreement”), and
may be styled as “Amended and Restated Credit and Security Agreement.” To the
extent applicable, but subject to Agent’s reasonable discretion, all
representations, warranties, affirmative and negative covenants (but not
including any financial covenants), and events of default in the definitive
documentation which have a corollary provision in the Existing Agreement will be
subject to baskets and reasonableness and materiality qualifiers to the same
extent and of the same tenor as are in the Existing Agreement.

 

Confidential    2    Regions Capital Markets



--------------------------------------------------------------------------------

Purpose:    Proceeds of the Senior Credit Facilities shall be used (a) to
provide a portion of the fundings required for the Borrowers’ acquisition of the
assets of Spheris, Inc., and certain of its subsidiaries which are currently in
Chapter 11 proceedings and 100% of the issued capital stock of Spheris India
Private Limited (such transaction, “Project Saturn”), (b) for working capital
purposes, capital expenditures, and other lawful corporate purposes; (c) to
refinance existing debt; and (d) to pay transaction fees, costs, and expenses
incurred in connection with the Senior Credit Facilities and Project Saturn.
Closing Date:    Anticipated to be April 19, 2010, but shall be the date on
which all conditions precedent to the initial advance under the Senior Credit
Facilities have been satisfied or waived in accordance with the terms of the
definitive loan documents (the “Closing Date”). The Closing Date must occur on
or before the date specified in the Commitment Letter. Availability:   
Revolving Credit Facility: Extensions of credit under the Revolving Credit
Facility will be available to the Borrowers on and after the Closing Date. All
loans made under the Revolving Credit Facility (each, a “Revolving Loan”) may be
repaid and reborrowed, subject to the satisfaction of all applicable conditions
precedent.    Swingline Subfacility: Swingline Lender has no obligation to make
loans under the Swingline Facility (each, a “Swingline Loan”). Swingline Loans
shall be subject to minimum amounts to be agreed upon. Each Lender will be
deemed to have purchased an irrevocable and unconditional participation in each
Swingline Loan.    Letter of Credit Subfacility: LC Issuer will issue Letters of
Credit up to the amount of the Letter of Credit Subfacility, subject to the
satisfaction of all applicable conditions precedent. Each Lender will be deemed
to have purchased an irrevocable and unconditional participation in each Letter
of Credit. No standby Letter of Credit will be issued if its expiry would occur
more than 365 days after its issuance or after the stated Maturity Date. No
documentary Letter of Credit will be issued if its expiry is more than 120 days
after the date of its issuance or after the stated Maturity Date. No Letter of
Credit will be issued after the date which is 30 days before the stated Maturity
Date.    Term Loan Facility: The loan under the Term Loan Facility (such loan,
the “Term Loan”) may be drawn only on the Closing Date, subject to the
satisfaction of all applicable conditions precedent. All commitments under the
Term Loan Facility shall expire on the earlier to occur of the making of the
Term Loan and the close of business on the Closing Date. Increases to the
Revolving Credit Facility:    Subject to customary and reasonable conditions and
provided that no default or Event of Default exists, the Borrowers will have the
option,

 

Confidential    3    Regions Capital Markets



--------------------------------------------------------------------------------

   after the Closing Date, to increase the Revolving Credit Facility by an
aggregate amount of $15,000,000 without Lender approval but subject to receipt
of new or additional commitments from existing and/or new lenders. Amortization
and Maturity:    Revolving Credit Facility: The outstanding principal amount of
all Revolving Loans and Swingline Loans (together with all accrued but unpaid
interest thereon) shall be due and payable on, and the commitments under the
Revolving Credit Facility shall terminate on, the fourth anniversary of the
Closing Date (the “Maturity Date”).    Term Loan Facility: The Term Loan will be
subject to quarterly amortization of principal, commencing on the first day of
the first quarter commencing on or after the 90th day following the Closing
Date, based upon the amounts of 10% in loan year 1, 20% in loan year 2, and 25%
in loan years 3 and 4. In any event, the outstanding principal amount of the
Term Loan (together with all accrued and unpaid interest thereon) shall be due
and payable on the Maturity Date. Voluntary Prepayments and Commitment
Reductions:    The Borrowers may prepay Revolving Loans and Term Loans in whole
or in part at any time without premium or penalty, subject to reimbursement of
the Lenders’ breakage and redeployment costs in the case of prepayment of LIBOR
loans. Each such prepayment of the Term Loan will be applied to the remaining
principal installments thereof in the inverse order of the maturities thereof.
The unutilized portion of the commitments under the Senior Credit Facilities may
be irrevocably reduced or terminated by the Borrowers without penalty, subject
to certain customary conditions. Mandatory Prepayments:    In addition to the
amortization set forth above, (a) 100% of all net cash proceeds from (i) sales
of property and assets of Transcend and its subsidiaries (excluding sales of
inventory in the ordinary course of business, exceptions set forth in the
Existing Agreement (subject to Agent’s reasonable discretion), and other
exceptions to be agreed upon in the definitive loan documents) and (ii) all
involuntary dispositions of property and assets of Transcend and its
subsidiaries, (b) 50% of all net cash proceeds from the issuance of additional
equity interests of Transcend, and (c) 75% of all net cash proceeds from the
issuance or incurrence after the Closing Date of additional debt of Transcend
and its subsidiaries shall be applied to the prepayment of the Senior Credit
Facilities in the following manner: first, ratably to the Term Loan (and to the
principal installments thereof in inverse order of maturity) and, second, to the
Revolving Credit Facility.    Additionally, the Borrowers shall prepay all
Revolving Loans (or provide cash collateral for any Letters of Credit) to the
extent the aggregate amount of Revolving Loans, the aggregate undrawn and
unreimbursed amount of Letters of Credit, and Swingline Loans exceeds the
Receivables Coverage Amount (as defined below in the section entitled “Financial
Covenants”).

 

Confidential    4    Regions Capital Markets



--------------------------------------------------------------------------------

Cash Management:    The Domestic Credit Parties will maintain a cash management
system substantially similar to that in effect under, and on substantially the
same terms that are set forth in, the Existing Agreement. The cash management
system of Transcend’s foreign subsidiaries shall be subject to Agent’s
satisfaction. Collateral:    Each of the Credit Parties (subject to exceptions
in the case of foreign Credit Parties) will grant Agent, for itself and on
behalf of the LC Issuer, each Lender, and the Swingline Lender (and, to the
extent applicable, their affiliates), a valid and perfected, first-priority
(subject to certain exceptions to be set forth in the definitive loan documents)
security interest in and to all of the following:   

(a) All present and future shares of equity interests in each of its present and
future subsidiaries (limited, in the case of each entity that is a “controlled
foreign corporation” under Section 957 of the Internal Revenue Code, to a pledge
of 65% of the capital stock of each such first-tier foreign subsidiary to the
extent the pledge of any greater percentage would result in material adverse tax
consequences to Transcend or any of its affiliates); provided, however, that,
with respect to the Indian Sub, Transcend and MDSI shall, at its expense, (i)
within 30 days following the Closing Date, submit to the Reserve Bank of India
(“RBI”) an application (in form and substance reasonably satisfactory to Agent)
seeking RBI’s consent to Transcend’s pledging 65% of the shares issued by the
Indian Sub to Agent and, thereafter, diligently prosecute such application; (ii)
within 30 days following RBI’s consent to such pledge, execute and deliver, and
cause the Indian Sub to execute and deliver, a share pledge agreement (in form
and substance satisfactory to Agent), to effect such pledge and thereafter take
all such actions which are necessary to cause such pledge to be a first-priority
(subject to permitted liens), perfected charge over such shares; and (iii)
contemporaneously with the execution and delivery of such pledge agreement,
deliver to Agent an opinion letter in form and substance, and delivered by
Indian counsel, reasonably satisfactory to Agent. Additionally, MDSI and
Transcend shall, on the Closing Date, deliver to Agent the original stock
certificates evidencing their respective shares in the Indian Sub.

  

(b) All of the present and future property and assets, real and personal, of the
Credit Parties, including, without limitation, equipment, inventory, and other
goods, accounts receivable, owned real estate, fixtures, deposit accounts,
securities accounts, commodities accounts, general intangibles, commercial tort
claims, financial assets, investment property, license rights, patents,
trademarks, tradenames, copyrights, chattel paper, insurance proceeds, contract
rights, hedge agreements, documents, instruments, indemnification rights, tax
refunds and cash; and

  

(c) All proceeds and products of the property and assets described in clauses
(a) and (b) above.

 

Confidential    5    Regions Capital Markets



--------------------------------------------------------------------------------

     The collateral will ratably secure the Borrowers’ and the other Credit
Parties’ obligations in respect of
the Senior Credit Facilities and certain treasury management and interest
protection or other hedging
arrangements entered into with a Lender (or an affiliate thereof), as will be
set forth in the definitive
loan documents.    The definitive loan documents may contain provisions which,
if included, will (a) permit Agent to require after the Closing Date that copies
certain material software designed or owned by Transcend or any of its
subsidiaries be placed with a software escrow agent; (b) require Transcend and
its subsidiaries to close after the Closing Date certain operating accounts
which are not maintained at Regions Bank; (c) require Transcend and its
subsidiaries to exercise best efforts to obtain after the Closing Date landlord
and similar waivers for such locations as may be designated by Agent; and (d)
require Transcend and its subsidiaries to exercise their best efforts after the
Closing Date to obtain licensor consents with respect to the right of Agent to
use (for purposes of exercising rights and remedies under the definitive loan
documents) certain of their licensed software or to permit the Agent (in the
exercise of its rights and remedies under the definitive loan documents) to
effect the transfer of the licenses regarding such software to third persons,
subject to reasonable conditions. Conditions
Precedent to Closing:    The closing and the initial extensions of credit under
the Senior Credit Facilities will be subject to satisfaction of the following
conditions precedent:   

(a) Execution and/or delivery of (i) definitive loan documents (including,
without limitation, a credit and security agreement, promissory notes,
guarantees, pledge agreements, and other loan documents as required by Agent and
Lenders) by each of the parties thereto; (ii) closing certificates of the Credit
Parties regarding solvency, absence of default, and accuracy of representations
and warranties; and (iii) an opening Receivables Coverage Report, prepared as of
the Closing Date;

  

(b) Delivery of certified articles of incorporation, formation, or organization,
good standing certificates, and certified copies of other organizational
documents, including, without limitation, bylaws, partnership agreements,
authorizing resolutions of board of directors, and incumbency certificates for
each Credit Party;

  

(c) Delivery of a favorable opinion of counsel for each Credit Party, including,
without limitation, local counsel opinions where requested by Agent;

  

(d) All fees due and payable in connection with the Senior Credit Facilities (as
stated herein, in the Commitment Letter, or in the Fee Letter) shall have been
paid or arrangements satisfactory to Agent

 

Confidential    6    Regions Capital Markets



--------------------------------------------------------------------------------

   for the payment thereof with the proceeds of the initial extensions of credit
under the Senior Credit Facilities shall have been made;   

(e) There shall be no litigation which would reasonably be likely to have a
material adverse effect on Transcend or any of its subsidiaries;

  

(f) The aggregate principal amount of all extensions of credit to be made on the
Closing Date under the Senior Credit Facilities (including, without limitation,
the undrawn amount of any Letters of Credit outstanding as of the Closing Date)
shall not exceed $65,379,000;

  

(g) Agent shall have received an initial notice of borrowing and funds
disbursement instructions;

  

(h) Subject to the section hereof entitled “Special Provisions Regarding Project
Saturn,” no default or event of default shall exist on the Closing Date, after
giving effect to all of the extensions of credit to be made to the Borrowers on
the Closing Date;

  

(i) Agent shall have received fully executed copies of all agreements,
instruments, and documents evidencing or governing Project Saturn (including,
without limitation, that certain Stock and Asset Purchase Agreement dated on or
about April 8, 2010, by and among Spheris Holding II, Inc., Spheris Inc.,
Spheris Operations LLC, Vianeta Communications, Spheris Leasing LLC, Spheris
Canada Inc., and Transcend (as the same may be amended, restated, supplemented,
or otherwise modified from time to time, the “APA”)), together with all
exhibits, schedules, annexes, and other attachments thereto) and all items the
parties thereto are required to deliver to the other under Sections 7.2 and 7.3,
as applicable (collectively, the “APA Documents”), all of which shall be
certified by an officer of Transcend as being true and complete;

  

(j) None of the APA Documents shall have been amended or modified in any way,
other than:

  

(A) amendments and modifications which have been approved by Agent and the
Lenders;

  

(B) amendments and modifications to the purchase price to be paid under the APA
and the terms of payment thereof (but only if such amendments and modifications
(1) do not result in the incurrence of indebtedness for borrowed money beyond
the Senior Credit Facilities or (2) would not, in any material respect, be
inconsistent with the terms set forth in this Term Sheet); and

  

(C) amendments and modifications which do not materially and adversely affect
the Lenders;

  

(k) Delivery of certified copies of all consents, approvals, authorizations,
registrations, or filings required to be made or obtained

 

Confidential    7    Regions Capital Markets



--------------------------------------------------------------------------------

   by Transcend or any subsidiary in connection with the Senior Credit
Facilities and Project Saturn, and such consents, approvals, authorizations,
registrations, filings, and orders shall be in full force and effect and all
applicable waiting periods shall have expired and no investigation or inquiry by
any governmental authority regarding the Senior Credit Facilities or Project
Saturn thereof shall be ongoing;   

(1) Agent shall be satisfied that all conditions precedent to the consummation
of Project Saturn (whether stated in the documents evidencing or governing
Project Saturn or in any legal orders or decrees) shall have been satisfied (and
not waived, without Agent and the Lenders’ consent in writing); and

  

(m) If any Qualified Subordinated Debt (as such term is defined below) is to be
issued on the Closing Date, then (i) Agent shall have received fully executed
copies of all agreements, instruments, and documents evidencing or governing
such Qualified Subordinated Debt (including, without limitation, all note
purchase, credit, or loan agreements and all promissory notes, together with all
exhibits, schedules, annexes, and other attachments thereto), all of which shall
be in form and substance satisfactory to Agent and the Lenders and certified by
an officer of Transcend as being true and complete and (ii) the lenders
providing such Qualified Subordinated Debt shall have each executed and
delivered an intercreditor agreement (which shall have been acknowledged and
agreed to by the Borrowers) which satisfies the requirements therefor as set
forth below in the definition of “Qualified Subordinated Debt.”

Conditions to All Extensions of Credit:    Usual and customary for transactions
of this type, including, without limitation, accuracy of representations and
warranties, absence of defaults, and, with respect to the issuance of Letters of
Credit and the making of Swingline Loans, the absence of any defaulting lender.
Each extension of credit under the Revolving Credit Facility will be subject to
the Receivables Coverage Amount. Special Provisions Regarding Project Saturn:   
Anything in the Commitment Letter, this Term Sheet, the Fee Letter, the credit
documentation, or any other letter agreement or other undertaking concerning the
financing of the transactions to the contrary notwithstanding, (i) to the extent
any representation or warranty being made on the Closing Date (and not
thereafter) relates to the consents and the approvals needed to consummate
Project Saturn, the historical business and operations of Spheris and its
subsidiaries, or the ownership, quality, and character of the assets being
purchased under the APA, the satisfaction of such representations and warranties
shall be governed by satisfaction of those representations and warranties set
forth in the APA and (ii) the definitive loan documents shall be in a form such
that they do not impair availability of the Senior Credit Facilities on the
Closing Date for purposes of paying the cash portion of the purchase price for
Project

 

Confidential    8    Regions Capital Markets



--------------------------------------------------------------------------------

   Saturn, if the conditions expressly set forth in the Commitment Letter and
this Term Sheet are satisfied. Representations and Warranties:    Usual and
customary for transactions of this type, including, without limitation, the
following: (a) legal existence, qualification, and power; (b) due authorization,
no contravention of law, contracts or organizational documents, and no
imposition of liens other than permitted liens; (c) enforceability of loan
documents; (d) capital structure and identification of subsidiaries, equity
interests, and loan parties; (e) corporate identification information, title to
properties, and priority of Agent’s liens; (f) licenses and permits; (g)
identification of owned and leased real estate and status of title and rights
thereto; (h) absence of casualties and condemnations or takings; (i)
identification of deposit, securities, and commodities accounts; (j)
intellectual property; (k) accuracy and completeness of specified financial
statements, projections, and other information and absence of material adverse
effects; (1) status of accounts receivable; (m) filing of tax returns, payment
of taxes, and absence of tax liens; (n) material contracts; (o) solvency; (p)
status of litigation; (q) burdensome contracts and restrictive agreements; (r)
surety obligations; (s) governmental approvals; (t) third party approvals and
consents; (u) no brokers or brokerage fees or commissions (other than a fee
payable to Miller Buckfire & Co., LLC, or any of its affiliates, in an amount
not to exceed 1.5% of the amount of the bid Transcend submits in connection with
Project Saturn); (v) compliance with laws; (w) ERISA; (x) environmental status
and compliance; (y) Investment Company Act and similar laws; (z) labor matters;
(aa) relations with vendors and customers; (bb) margin stock; (cc) OFAC and
compliance with anti-terrorism laws; (dd) accuracy and completeness of
information and collateral disclosure documents; and (ee) no default; and (ff)
use of proceeds. Subject to Agent’s reasonable discretion, the representations
and warranties will be subject to baskets and reasonableness and materiality
qualifiers to the same extent and of the same tenor as are in the Existing
Agreement. Affirmative Covenants:    Usual and customary for transactions of
this type, including without limitation, (a) use of proceeds; (b) maintenance of
existence and right to conduct business; (c) insurance matters; (d) inspections;
(e) maintenance of books and records; (f) delivery and reporting of certain
information (as further described in the section below entitled (“Financial
Reporting”) and notices regarding, among other things, litigation, labor
matters, material contract matters, default under loan documents and other debt
instruments, actual or alleged violations of certain laws, circumstances having
a material adverse effect, ERISA events, material change in accounting or
financial reporting practices, and change of debt rating); (g) access to
accountants, auditors management letters, and customer lists; (h) compliance
with laws; (i) ERISA; (j) compliance with environmental laws; (k) compliance
with margin and related regulations; (1) payment of taxes; (m) maintenance of
cash management system and implementation of lockboxes and collections accounts;
(n) maintenance of business and properties and maintenance, defense, and
location of

 

Confidential    9    Regions Capital Markets



--------------------------------------------------------------------------------

   collateral; (o) obtaining third-party agreements; (p) after acquired
collateral; (q) covenants regarding accounts receivable, equipment, and real
estate; (r) future subsidiaries; and (s) and further assurances. Subject to
Agent’s reasonable discretion, the affirmative covenants will be subject to
baskets and reasonableness and materiality qualifiers to the same extent and of
the same tenor as are in the Existing Agreement. Negative Covenants:    Usual
and customary for transactions of this type, including, without limitation,
restrictions on (a) the incurrence of debt (including, without limitation,
guarantees and other contingent obligations) (provided, however, that up to
$10,000,000 of Qualified Subordinated Debt will be permitted); (b) existence of
liens; (c) dividends and distributions; (d) investments; (e) disposition of
assets; (e) payments on other debt; (f) mergers, acquisitions (subject to a
per-acquisition basket (with an aggregate cap for the term of the Senior Credit
Facilities) for acquisitions satisfying certain conditions precedent to be
agreed upon), creation of subsidiaries, issuance of equity, changes to
constitutional documents, changes to accounting policies or reporting practices,
lines of business, and other fundamental changes; (g) restrictive or
inconsistent agreements; (h) transactions with affiliates; (i) activities under
ERISA; (j) sale and leaseback transactions; and (k) maintenance of, and
performance, under material contracts. Subject to Agent’s reasonable discretion,
the negative covenants will be subject to baskets and reasonableness and
materiality qualifiers to the same extent and of the same tenor as are in the
Existing Agreement.    As used in this Term Sheet, the term “Qualified
Subordinated Debt” means unsecured indebtedness which:   

(a) is made available to one or more of the Borrowers on the Closing Date in an
aggregate initial principal amount not to exceed $10,000,000;

  

(b) is evidenced and governed by definitive documents which (i) do not contain
any representations, warranties, covenants, or events of default which are more
onerous to any Borrower than those which will be set forth in the definitive
loan documents (with it being agreed that any representations, warranties,
covenants, and events of default set forth in the subordinated debt documents
which are measured or determined by reference to numerical information or data
shall contain triggering amounts or thresholds which are, by a factor of not
less than 10%, greater than or less than the amount set forth in any corollary
provision of the definitive loan documents, such that a default would first
occur under the definitive loan documents rather than the subordinated debt
documents); (ii) do not permit any repayment of principal (whether scheduled,
mandatory, or optional) without Agent’s and the Required Lenders’ prior written
consent, until such time as the obligations and liabilities under the Senior
Credit Facilities shall have been fully and finally paid (in cash) and performed
and all obligations to extend credit under the Senior Credit Facilities shall
have terminated (such time, the “Final Senior Payment”): (iii) do not provide
for interest at a rate greater

 

Confidential    10    Regions Capital Markets



--------------------------------------------------------------------------------

   than 7.00% per annum (to the extent payable in cash) and 9.00% per annum (to
the extent paid in kind); (iv) have a maturity which is not less than six years
after the Closing Date; and (v) otherwise contain such terms and conditions
which are acceptable to Agent and the Lenders on the Closing Date; and   

(c) is provided by lenders who are satisfactory to Agent and who have entered
into one or more intercreditor agreements with Agent providing for the
subordination of such indebtedness on terms satisfactory to Agent and the
Lenders (to include, without limitation, a prohibition on the exercise of any
rights and remedies until a date which is not less than 91 days following Final
Senior Payment).

Financial Covenants:    To include (without limitation):   

(a) Fixed Charge Coverage Ratio of not less than 1.50 to 1.00, tested monthly,
on a trailing twelve month basis. The Fixed Charge Coverage Ratio will be
defined as EBITDA (as defined below), less any non-cash gains less cash taxes
paid, less unfinanced capital expenditures, less any dividends and distributions
divided by the sum of cash interest paid plus scheduled principal repayments.

  

(b) Total Leverage Ratio not to exceed 2.25 to 1.00, with a step-down to 2.00 to
1.00 at June 30, 2011. The ratio will be defined as Total Funded Debt to EBITDA
and will be tested monthly.

  

(c) Net Worth (to be defined as the sum of (x) shareholders’ equity for
Transcend and its consolidated subsidiaries plus (y) restructuring charges and
transaction expenses (not to exceed, in the aggregate, $5,000,000) taken in
Transcend’s 2010 fiscal year as a result of Project Saturn (including, without
limitation, any in-process research and development charges relating to software
which are taken as a result of Project Saturn and which were determined by an
independent, third-party valuation firm)) must, at the end of each fiscal month,
equal or exceed the sum of:

  

(i) 70% of shareholders’ equity (determined on a consolidated basis among
Transcend and its consolidated subsidiaries as of March 31, 2010), plus

  

(ii) 100% of the amount credited to Transcend’s equity account for all equity
issued by Transcend on or after March 31, 2010, plus

  

(iii) annual step-ups, each in an amount equal to 50% of positive net income
from the preceding fiscal year (provided, however, that, with respect to
Transcend’s 2010 fiscal year, the step-up shall be only 50% of the positive net
income for the period commencing on April 1, 2010, through and including
December 31, 2010).

 

Confidential    11    Regions Capital Markets



--------------------------------------------------------------------------------

  

(d) Mandatory prepayment if at any time the outstanding Revolving Loans exceed
the most recently, duly reported Receivables Coverage Amount.

   The “Receivables Coverage Amount” will be the sum of (i) up to 85% (or such
lesser percentage as Agent may determine from time to time) of Eligible
Accounts, minus (ii) reserves determined by Agent from time to time in its
reasonable credit judgment. “Eligible Accounts” means all of the Domestic Credit
Parties’ accounts receivable which are not more than 60 days past due or 90 days
past their original invoice date.    For purposes of calculating EBITDA under
the definitive loan documents, EBITDA for each of the eleven fiscal months
immediately preceding the fiscal month in which the Closing Date occurs shall be
deemed to equal the amount for such fiscal month to be set forth in the
definitive loan documents. EBITDA will contain an add-back for non-cash
deductions related to stock compensation plans under FASB 123R. Financial and
Collateral Reporting:    The Borrowers will provide such financial and
collateral reports as Agent may require, including the following:   

(a) Annual Unqualified Audited Financial Statements prepared on a consolidated
basis in accordance with GAAP and a covenant compliance certificate within 90
days after the end of each fiscal year, all certified by a firm of certified
public accountants acceptable to Agent.

  

(b) Monthly Financial Statements prepared on a consolidated basis in accordance
with GAAP and a covenant compliance certificate within 30 days after the end of
each month.

  

(c) Quarterly Financial Statements prepared on a consolidated basis in
accordance with GAAP within 45 days after the end of each fiscal quarter.

  

(d) Promptly deliver all regular and periodic reports and all registration
statements and prospectuses, if any, filed by Transcend or any of its
subsidiaries with any securities exchange or with the Securities and Exchange
Commission.

  

(e) A report of the Receivables Coverage Amount (and the calculation thereof)
and other collateral reports (to include an accounts summary aging, accounts
payable aging and reconciliations of each to month end financial statements)
prepared by management. Agent anticipates that, initially, the Borrowers will be
required to deliver reports on the Receivables Coverage Amount on a monthly
basis, but Agent reserves the right to require delivery more or less frequently
in its discretion.

 

Confidential    12    Regions Capital Markets



--------------------------------------------------------------------------------

  

(f) Projections prepared by management on a month-by- month basis will be
provided 45 days after the beginning of each fiscal year.

Pricing, Fees, Expenses, and Indemnity:    Set forth on Addendum I, attached
hereto and made a part hereof. Events of Default:    Usual and customary in
transactions of this type, including, without limitation, (a) nonpayment of
principal, interest, fees, or other amounts; (b) failure to perform or observe
covenants set forth in the definitive loan documents; (c) any representation or
warranty shall prove to be incorrect when made or deemed made; (d) actual or
attempted repudiation or revocation of any loan document by any Credit Party;
(e) actual or asserted invalidity or impairment of any loan document; (f)
defaults under other indebtedness exceeding an amount to be agreed upon; (g)
monetary judgment defaults exceeding an amount to be agreed upon and material
nonmonetary judgment defaults; (h) casualties or condemnations of property in
excess of an amount to be agreed upon; (i) the implementation, existence, or
occurrence of any governmental restraint, loss of a material license or
contract, cessation of business, breach of a material contract, act of God, or
labor dispute which continues for a duration to be agreed upon or has a material
adverse effect; (j) bankruptcy and insolvency defaults (with grace period for
involuntary proceedings); (k) inability to pay debts; (1) customary ERISA
defaults; (m) indictment of Transcend or any of its subsidiaries (or any senior
officer thereof, if related to his or her conduct as such senior officer) or
commencement of criminal prosecution against Transcend or any of its
subsidiaries if the penalty or remedy sought includes forfeiture of a material
portion of the property or assets of Transcend or such subsidiary; and (n)
customary change of control (to be based on a threshold of 35% of the issued
shares of Transcend). Subject to Agent’s reasonable discretion, the events of
default will be subject to thresholds, materiality qualifiers, and grace periods
to the same extent and of the same tenor as are in the Existing Agreement.
Participations and Assignments:    Subject to the consents described below
(which will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments of its rights and obligations under the Senior
Credit Facilities to other financial institutions, subject to certain minimums.
All assignments shall be of a constant, and non-varying percentage of the
assignees rights under the Senior Credit Facilities.    Consents: The consent of
the Borrowers will be required unless (a) an Event of Default has occurred and
is continuing or (b) the assignment is to a Lender, an affiliate of a Lender, or
an Approved Fund (as such term shall be defined in the definitive loan
documents). The consent of Agent will be required unless the assignment is to a
Lender, an affiliate of a Lender, or an Approved Fund.

 

Confidential    13    Regions Capital Markets



--------------------------------------------------------------------------------

   Assignments Generally: An assignment fee in the amount of $3,500 will be
charged to each assigning Lender with respect to each assignment unless waived
by Agent in its sole discretion. Each Lender will also have the right, without
consent of Agent or any Borrower, to assign as security all or part of its
rights under the loan documents to any Federal Reserve Bank.    Participations:
Lenders will be permitted to sell participations with voting rights limited to
significant matters such as changes in amount, rate, maturity date and releases
of all or substantially all of the collateral securing the Senior Credit
Facilities or all or substantially all of the Guarantors. Waivers and
Amendments:    Amendments and waivers of the definitive loan documents will
require the approval of Lenders holding loans and commitments representing at
least 66-2/3% of the aggregate amount of the loans and commitments under the
Senior Credit Facilities (the “Required Lenders”), except that (a) the consent
of each Lender shall be required with respect to (i) the amendment of the voting
percentages of the Lenders, (ii) the release of all or substantially all of the
collateral securing the Senior Credit Facilities, and (iii) the release of all
or substantially all of the Guarantors and (b) the consent of each Lender
affected thereby shall be required with respect to (i) increases or extensions
in the commitment of such Lender; (ii) reductions of principal, interest, or
fees; and (iii) extensions of scheduled maturities or times for payment. Any
amendments or waivers affecting Agent, the LC Issuer, or the Swingline Lender
will additionally require the consent of Agent, the LC Issuer, or the Swingline
Lender, as applicable. Governing Law:    State of Georgia Other:    Each of the
parties shall (a) waive its right to a trial by jury and (b) submit to the state
and federal courts in Fulton County, Georgia.

 

Confidential    14    Regions Capital Markets



--------------------------------------------------------------------------------

ADDENDUM I

PRICING, FEES, AND EXPENSES

 

Definitions:    As used in this document, the following terms have the following
meanings:   

(a) “Applicable Margin” means, with respect to any type of loan at any time of
determination, the percentage rate per annum set forth in the following table,
as determined by reference to the Leverage Ratio:

 

Level

  

Leverage Ratio

  

LIBOR

Margin

  

Base Rate

Margin

I

   < 1.00 to 1.00    300 bps    200 bps

II

  

³ 1.00 to 1.00

but

< 1.50 to 1.00

   325 bps    225 bps

III

  

³ 1.50 to 1.00

but

< 2.00 to 1.00

   375 bps    275 bps

IV

   ³ 2.00 to 1.00    425 bps    325 bps

 

  

The Applicable Margin will be adjusted on the first day of the month following
the month in which Transcend delivers its financial statements and compliance
certificates for each of its fiscal quarters. The first adjustment will occur on
February 1, 2011, based on the financial statements and compliance certificate
for the fiscal quarter ending on or about December 31, 2010. Until such time,
the Applicable Margin will be based on (x) if the Closing Total Leverage Ratio
(as such term is defined below) is greater than or equal to 2.00 to 1.00, Level
IV, and (y) in all other case, Level III. As used herein (and in the Fee
Letter), the term “Closing Total Leverage Ratio” means Total Funded Debt (as
such term will be defined in the definitive loan documents but which will
include, among other relevant items, all extensions of credit which will be made
to any Borrower on the Closing Date or which otherwise are or will be
outstanding on the Closing Date (including, without limitation, all extensions
of credit under the Senior Credit Facilities and any Qualified Subordinated
Debt)) to pro forma EBITDA of Transcend and its subsidiaries for the
twelve-fiscal-month period ending on or about March 31, 2010, as set forth in
version 21 of the projections provided to Agent by Transcend and exhibited in
the Credit Statistics Summary of such projections.

  

(b) “Base Rate” means the greatest of (i) the Prime Rate, (ii) the Federal Funds
rate, plus 0.50%, and (iii) LIBOR for an interest period of one month, plus
1.00%.

  

(c) “LIBOR” means the London Interbank Offered Rate, as determined from time to
time by Agent in accordance with its customary procedures.

 

Confidential    1    Regions Capital Markets



--------------------------------------------------------------------------------

  

(d) “Prime Rate” means the rate of interest per annum designated from time to
time by Agent as its “prime rate” of interest. The Prime Rate is merely a
reference rate and is not necessarily the lowest or best rate at which Agent
makes loans or otherwise extends credit.

Interest Rates:    Revolving Loans (other than Swingline Loans): All Revolving
Loans shall bear interest, at the Borrowers’ option, at the Base Rate or LIBOR,
plus, in each case, the Applicable Margin.    Swingline Loans: All Swingline
Loans shall bear interest at the Base Rate plus the Applicable Margin for Base
Rate Loans.    Term Loans: All Term Loans shall bear interest, at the Borrowers’
option, at the Base Rate or LIBOR, plus, in each case, the Applicable Margin.   
Except as set forth in the following paragraph, accrued and unpaid interest
shall be due and payable, in arrears, on the first day of each calendar month,
on the Maturity Date, and at the time of any prepayment.    With respect to
loans bearing interest based on LIBOR, the Borrowers may select interest periods
of one, two or three months; provided, however, at no time may a LIBOR loan have
maturity beyond the Maturity Date. At the end of any applicable interest period,
the Borrowers may, on customary terms, convert or continue the applicable loan.
Requests for LIBOR loans, the continuation of any LIBOR loan, or the conversion
of any loan into a LIBOR loan shall be subject to a three-day notice period.
Interest on each LIBOR loan shall be payable at the end of the interest period
applicable to such LIBOR loan, but no less frequently than quarterly.    During
the existence of an Event of Default under the loan documents, the Applicable
Margin on obligations owing under the loan documents shall increase by 2% per
annum over the rate otherwise applicable (subject, in all cases other than a
default in the payment of principal when due, to the request of the Required
Lenders).    Commitment Fee: On the first day of each calendar month and on the
date on which the Revolving Credit Facility terminates, the Borrowers shall pay,
in arrears, a commitment fee (the “Commitment Fee”) equal to (a) the daily
amount (if any) by which the Revolving Credit Commitment exceeds the sum of the
aggregate outstanding principal amount of all Revolving Loans and the aggregate
amount of LC Obligations, times (b) 0.50% per annum. Swingline Loans will not be
considered utilization of the Revolving Credit Facility for purposes of this
calculation. Letter of Credit Fees:    Monthly in arrears, the Borrowers will
pay to Agent for the account of the Lenders a participation fee based on the
amount available to be

 

Confidential    2    Regions Capital Markets



--------------------------------------------------------------------------------

   drawn under such Letter of Credit at a rate per annum equal to the Applicable
Margin applicable to Revolver Loans which are LIBOR Loans (or, at all times when
the default rate is applicable, at such rate plus 2.00% per annum).
Additionally, the Borrowers will pay Agent, for the LC Issuer’s account, (a) at
the issuance of, and upon any renewal of, any Letter of Credit a fee equal to
the rate set forth in the Fee Letter and (b) all of the LC Issuer’s standard
fees and expenses charged in connection with amendments to, draws under, and the
administration of Letters of Credit. Termination Fee:    None. Agency Fee:   
The Borrowers shall pay to Agent the Agency Fee as set forth in the Fee Letter.
Calculation and payment of Interest and Fees:    All calculations of interest
and fees shall be made on the basis of actual number of days elapsed in a 360
day year. All fees, once paid, shall be non-refundable in whole or in part. Cost
and Yield Protection:    Customary for transactions and facilities of this type,
including, without limitation, breakage or redeployment costs incurred in
connection with prepayments of LIBOR loans, changes in capital adequacy and
capital requirements, illegality, unavailability, reserves without proration or
offset, and payments free and clear of withholding or other taxes. Expenses and
Indemnification:    In addition to the reimbursement and indemnification
provisions set forth in the Commitment Letter, the Borrowers will pay all
reasonable costs and expenses incurred in connection with the preparation, due
diligence, administration, syndication, and closing of all loan documents,
including, without limitation, the reasonable legal fees of counsel to Agent and
Lead Arranger, regardless of whether the Senior Credit Facilities are closed or
consummated.    The definitive loan documents will contain customary indemnity
provisions which will require the Credit Parties to indemnify and hold harmless,
and to reimburse, Agent, Swingline Lender, LC Issuer, and the Lenders and, as
applicable, each of their affiliates and each of their respective shareholders,
subsidiaries, affiliates, officers, directors, employees, agents,
representatives and advisors (each an “Indemnified Party”) from, against, and
for any and all claims, damages, losses, liabilities and expenses (including,
without limitation, fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of,
in connection with or related to (a) the Senior Credit Facilities, Project
Saturn, or any other transaction contemplated herein or therein and the
enforcement thereof, or (b) the defense of any investigation, litigation, or
proceeding relating to the foregoing (subject in each case to customary gross
negligence and willful misconduct exceptions). Moreover, the definitive loan
documents will have customary provisions waiving special, indirect,
consequential, or punitive damages in connection with the Senior Credit
Facilities, Project Saturn, and each other transaction contemplated herein or
therein. The Borrowers shall be required to pay for one field examination per
year in the absence of an Event of Default.

 

Confidential    3    Regions Capital Markets



--------------------------------------------------------------------------------

LOGO [g82872g39j75.jpg]

April 12, 2010

Transcend Services, Inc., and Medical Dictation Services, Inc.

One Glenlake Parkway

Suite 1325 Atlanta,

GA 30328

 

Attn:    Mr. Lance Cornell    Chief Financial Officer Re:    $70,000,000 Senior
Secured Credit Facility

Dear Lance:

This letter (the “Fee Letter”) sets forth certain fees payable by Transcend
Services, Inc., a Delaware corporation (“Transcend”), and Medical Dictation
Services, Inc., a Maryland corporation (“MDSI”; Transcend and MDSI, jointly and
severally, the “Borrowers” and, each, a “Borrower”) in connection with the
financing contemplated pursuant to the Commitment Letter dated the date hereof
and provided herewith, among Regions Business Capital, a division of Regions
Bank (the “Agent”), Regions Capital Markets, a division of Regions Bank (the
“Lead Arranger”), Regions Bank, an Alabama bank (“Regions Bank”; Agent, Lead
Arranger, and Regions Bank, collectively, the “Regions Entities” and, each, a
“Regions Entity”), and the Borrowers (as amended, restated, supplemented, or
otherwise modified from time to time, the “Commitment Letter”). Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Commitment Letter and the Term Sheet attached to the Commitment
Letter. In consideration of the agreements contained in the Commitment Letter,
the Borrowers agree to pay the fees set forth below in accordance with the terms
hereof.

 

1. Underwriting Fee. The Borrowers will pay to the Lead Arranger, for its own
account, a fee (the “Underwriting Fee”) of 1.25% of the aggregate principal
amount of the Senior Credit Facility. Such Underwriting Fee shall be for the
underwriting of the Senior Credit Facility. $150,000 of the Underwriting Fee
shall be payable on the date the Borrowers accept the Commitment Letter (the
“Initial Portion”) and the remainder of the Underwriting Fee (the “Remaining
Portion”) shall be payable in full upon the Closing Date. The Initial Portion
shall be deemed fully earned on the date hereof. The Remaining Portion shall be
deemed fully earned on the Closing Date. Any of the foregoing to the contrary
notwithstanding, if on the Closing Date Bank of America (or any of its domestic
affiliates, collectively, “BofA”) is a Lender under the Senior Credit Facility,
then the Underwriting Fee will be reduced by an amount equal to 0.75% of the
amount of the Senior Credit Facility to which BofA so commits, such reduction
not to exceed $187,500. To the extent applicable, the amount by which the
Underwriting Fee is reduced shall be accounted for by a reduction of the
Remaining Portion, by reimbursement of any of the Underwriting Fee then already
paid, or a combination thereof.

 

2. Agency Fee. The Borrowers will pay to the Agent, for its own account, an
annual fee (the “Agency Fee”) of $25,000 which will be due and payable in
advance of closing and, thereafter, on each anniversary of the Closing Date
until the Senior Credit Facility terminates. The initial payment of this Agency
Fee will be deemed fully earned upon receipt thereof by Agent and each
subsequent payment will be deemed fully earned upon each anniversary of the
Closing Date. In any event, no installment of the Agency Fee, once paid, shall
be refundable, in whole or in part.

 

3.

Upfront Fee. In addition to the other fees provided for herein, the Borrowers
will pay an upfront fee (the “Upfront Fee”) to each Lender based on the amount
of each Lender’s commitment to the Senior Credit Facility. The Upfront Fee will
be in an amount mutually agreed upon by the Borrowers and the Lead Arranger,
with it



--------------------------------------------------------------------------------

  being anticipated that the Upfront Fee paid to the Lenders will range between
0.75% and (a) if the Closing Total Leverage Ratio (as such term is defined in
the Term Sheet) is greater than or equal to 2.00 to 1.00, 1.25% and (b) in all
other cases, 1.00%, subject, in each case, to the other provisions of this
letter. The Upfront Fee received by Regions Bank shall be no less than the
highest Upfront Fee (in basis points) received by any of the other Lenders. The
Upfront Fee will be due and payable by the Borrowers on the Closing Date.

 

4. Letter of Credit Fronting Fee. The Borrowers will pay to the LC Issuer for
its own account a fronting fee equal to with respect to each standby Letter of
Credit issued and outstanding, 0.25% per annum of the amount available to be
drawn under such Letter of Credit, payable quarterly in arrears, subject to a
higher rate if any default rate becomes applicable under the Facility.

 

5. Funding Fee. The Borrowers will pay to Regions Bank for its own account on
the Closing Date a funding fee equal to 0.40% of the amount by which Regions
Bank’s commitment exceeds $25,000,000 on the Closing Date (the “Funding Fee”);
provided, however, that (a) Regions Bank will refund to the Borrowers 100% the
Funding Fee for each dollar of its commitment which is assigned to a different
Lender after the Closing Date and on or before May 5, 2010, and (b) Regions Bank
will refund to the Borrowers 50% of the Funding Fee for each dollar of its
commitment which is assigned to a different Lender after May 5, 2010, and on or
before May 31, 2010. The aggregate amount of refunds made under this paragraph 5
shall not exceed the Funding Fee paid by the Borrowers on the Closing Date.

 

6. Bank of America Arranging Fee. As contemplated in Section B of the Commitment
Letter, the Regions Entities hereby agrees that, if Bank of America (or any of
its affiliates) is a Lender on the Closing Date, the Borrowers may pay Bank of
America or such affiliate an arranging fee in an amount not to exceed $50,000,
which fee shall be in addition to any Upfront Fee it may otherwise be entitled
to in its capacity as a Lender.

The Regions Entities reserve the right at any time from the date hereof up to
and including October 1, 2010 (such period, the “Flex-Period”) (whether before
or after the execution and delivery of the definitive loan documentation and
whether or not there are Lenders in the Senior Credit Facility other than
Regions Bank), to change all or any of the terms, structure, or pricing of the
Senior Credit Facility to (a) increase the overall pricing of the Senior Credit
Facility through increasing the Applicable Margins or Upfront Fees or issuing
any portion of the Senior Credit Facility with original issue discount (“OID”;
the items referred to in this clause (a), “Pricing Flex”), (b) add a LIBOR floor
(which, in no event, will exceed 1.50%), (c) add a mandatory prepayment based on
excess cash flow (provided that, if implemented, the first fiscal period for
which an excess cash flow prepayment would be required would be the fiscal year
ending on or about December 31, 2011, and no excess cash flow prepayment would
be required if, for the applicable fiscal year, the Total Leverage Ratio (as
defined in the Term Sheet and formalized in the definitive loan documents) were
less than 1.25:1.00), (d) reallocate commitments among the Senior Credit
Facility, (e) modify the security package, or (f) effect any combination of the
foregoing, if we determine, reasonably and in good faith, that such changes are
advisable in order to ensure a successful syndication thereof during the
Flex-Period; provided that (i) the aggregate combined amount of the Senior
Credit Facility shall remain unchanged and (ii) any exercise of Pricing Flex
would be applied as (A) a percentage increase in the Applicable Margins or (B) a
percentage increase in the Upfront Fees or the issuance of any OID (based on an
assumed three-year life to maturity for the entire Facility); provided, further,
that the aggregate effect of Pricing Flex would be limited to 1.25%, with such
percentage to be implemented in one, or allocated between, the items in the
foregoing clauses (i) and (ii), as determined by the Regions Entities. For
purposes hereof, “successful syndication” shall be deemed to mean a syndication
in which Regions Bank has been able to reduce its underwriting exposure to or
below its target hold level of $25,000,000. The rights of the Agent and the Lead
Arranger under this paragraph will survive execution of the definitive loan
documentation and any borrowings thereunder and will continue in effect until
the earlier to occur of (x) achieving a successful syndication and (y) the
expiration of the Flex-Period. In the event that the definitive loan
documentation is executed and delivered before the completion of such
syndication and efforts, the Borrowers agree that they will execute during the
Flex-Period any amendment to such definitive loan documentation reasonably
deemed necessary or advisable by the Regions Entities to effect such changes and
that any failure to do so shall be an event of default under the definitive loan
documentation as though fully set forth therein.



--------------------------------------------------------------------------------

Once paid, each of the foregoing fees (and any fees contemplated in the
Commitment Letter or any subsequent commitment letter from any Regions Entity)
will be fully earned and will not be refundable, in whole or in part. All fees
payable hereunder and under the Commitment Letter or any subsequent commitment
letter from any Regions Entity shall be payable in U.S. Dollars and shall be
paid in immediately available funds. The foregoing fees are in addition to any
other fees which may be agreed to by the Borrowers in any other commitment
letter, fee letter, credit agreement or loan document, and such fees (other than
the Upfront Fee described above and payable to Regions Bank as a Lender) are in
addition to any other fees payable to Regions Bank in its capacity as a Lender.
The Lead Arranger reserves the right to allocate, in whole or in part, to
Regions Bank or Agent certain fees payable to the Lead Arranger hereunder in
such manner as the Lead Arranger and Regions Bank or the Agent, as applicable,
shall agree in their sole discretion. Further, the foregoing fees will not be
subject to counterclaim or set-off for, or be otherwise affected by, any claim
or dispute relating to any other matter, and will be free and clear of and
without deduction for any and all present or future applicable taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto (with appropriate gross-up for withholding taxes).

This Fee Letter shall be subject to the confidentiality provisions set forth in
the Commitment Letter regardless of whether this letter is signed by the
Borrowers and such confidentiality provisions shall survive the termination of
the Commitment Letter.

No amendment, waiver, or modification of any provision hereof shall be effective
unless in writing and signed by the parties hereto and then only in the specific
instance and for the specific purpose for which given. This Fee Letter may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Fee Letter by facsimile,
e-mail in Adobe Corporation’s Portable Document Format (or PDF), or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Fee Letter.

Unless this Fee Letter is received along with the Commitment Letter by the date
specified therein, none of the Regions Entities shall have any obligation under
the Commitment Letter.

Upon the execution and delivery of this Fee Letter, this Fee Letter will
supersede, in its entirety, that certain letter dated as of April 8, 2010, from
the Regions Entities to the Borrowers regarding “$65,000,000 Senior Secured
Credit Facility,” which referred to itself as the “Fee Letter.”

[Continued on following page.]



--------------------------------------------------------------------------------

We look forward to working with you on this important transaction.

 

Very truly yours, REGIONS BUSINESS CAPITAL, A DIVISION OF REGIONS BANK By:   /s/
Carol J. Langerdorfer Name:   Carol J. Langerdorfer Title:   Senior Vice
President / Managing Director

 

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK By:   /s/ Nikki Mullan Name:
  Nikki Mullan Title:   Vice President

 

REGIONS BANK By:   /s/ Carol J. Langerdorfer Name:   Carol J. Langerdorfer
Title:   Senior Vice President / Managing Director

 

ACCEPTED AND AGREED This 12th day of April, 2010: TRANSCEND SERVICES, INC. By:  
/s/ Lance Cornell Name:   Lance Cornell Title:   CFO

 

MEDICAL DICTATION SERVICES, INC. By:   /s/ Lance Cornell Name:   Lance Cornell
Title:   CFO